PER CURIAM.
In his appeal of his convictions and sentence, defendant cites several errors. Finding no merit in any of the issues raised, we affirm defendant’s convictions, but vacate his sentence. The record demonstrates that the trial court imposed one written sentence of three years imprisonment for one count of aggravated assault with a firearm and for one count of shooting into an occupied vehicle. “General sentences for multiple convictions are not proper.” Lewis v. State, 567 So.2d 50, 51 (Fla. 5th DCA 1990); Nodel v. State, 579 So.2d 768 (Fla. 3d DCA 1991) (on motion for rehearing); Morgan v. State, 590 So.2d 1119 (Fla. 4th DCA 1991); see Dorfman v. State, 351 So.2d 954 (Fla.1977). “A sentence must be imposed for each offense.” Fla.R.Crim.P. 3.701(d)(12). We therefore vacate the sentence and remand the case for imposition of a separate sentence for each count.
Convictions affirmed; sentence vacated; case remanded.